Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Objection to the Written Description
The written description is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).   The specification provides no apparent basis for the “floor” language added to claim 1 in the amendment of June 9, 2022.  It is unclear what disclosed element is being claimed with the new language.

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what disclosed element the newly amended “floor” language is referring to.  It is unclear how the “floor” is a distinct element from the “channel” or how the “floor” relates to the previously claimed archwire slot.
In claims 16 and 17, it is unclear how the claimed first and second channels relate to the channel previously set forth in the parent claim 1.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farzin-Nia et al (US 2014/0205960).
	Farzin-Nia et al disclose an orthodontic bracket 10  having a bracket body 12 mountable to a tooth having an archwire slot 34, a ligating member 16 mountable to the bracket body and movable between open (Fig 3, Fig 5) and closed (Fig 4, Fig 7) positions and having a resilient biasing member 18.   As identified in the annotated Figures below the biasing member 18 includes a stem having first and second portions, a cross member and a projection.


    PNG
    media_image1.png
    456
    878
    media_image1.png
    Greyscale


In response to the rejection based on Farzin-Nia et al applicant amended claim 1 to require a “channel formed along a floor of the bracket body” and argues that Farzin-Nia et al discloses an insert 14 in which the channel and resilient member seat are formed rather than the floor of the Farzin-Nia bracket body.    The examiner is not persuaded, applicant’s written specification does not appear to define or even use the “floor” language now used in the claim.  The broadest reasonable interpretation of the terminology consistent with the specification would reasonably include within its scope a bracket body made of two pieces like that of Farzin-Nia et al where the “floor” is made up of the lower surface of the second piece 14.  
Applicant further amended claim 1 to require that “the projection is seated against and abuts the second surface on the underside of the ligating member” and argues that the Farzin-Nia et al “projection 46 . . . sits entirely within an opening formed on the ligating slide 16 to retain the slide 16 in a closed position.”  The examiner is not persuaded.  The sides of the projection 16 in Farzin-Nia abut against the sides of the opening on the underside of the ligating member.   The lower sides of the opening 58 reasonably meet the broadly claimed “second surface” limitation.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Farzin-Nia et al. in view of Roncone (U.S. Patent No. 20130130189 A1).
Regarding claim 9, Farzin-Nia et al. discloses the invention substantially as claimed in claim 1.  Farzin-Nia et al. further teaches the bracket body further including a seat formed therein.  Farzin-Nia et al. is silent regarding the resilient biasing member further including one or more ribs disposed along the first portion of the stem, the one or more ribs securing the first portion of the stem to the seat of the bracket body.	  In the same field of endeavor, Roncone teaches (Fig. 5) wherein the resilient biasing member (14) further includes one or more ribs (22) disposed along the first portion of the stem, the one or more ribs (22) securing the first portion of the stem to the seat of the bracket body.  It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Farzin-Nia et al. to incorporate the teachings of Roncone to provide the resilient biasing member (14) to further include one or more ribs (22) disposed along the first portion of the stem, the one or more ribs (22) securing the first position of the stem to the seat of the bracket body for stronger securement and stem stability. (para. [0026]).
Regarding claim 10, Farzin-Nia et al. further teaches the seat (44) including an opening formed along an underside of the bracket body, and wherein the first portion of the stem extends through the opening. 
Regarding claim 11, Farzin-Nia et al. is silent regarding the first portion of the stem of the resilient biasing member is adhesively coupled to the bracket body within the seat.  In the same field of endeavor, Roncone teaches wherein the first portion of the stem of the resilient biasing member is adhesively couple to the bracket body within the seat.  It would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Farzin-Nia et al. to incorporate the teachings of Roncone] to provide the first portion of the stem of the resilient biasing member is adhesively coupled to the bracket body within the seat for the purpose of securing it in a stable position (para. [0026]). 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Farzin-Nia et al. in view of Lai et al. (WO 2010014518 A2).
Regarding claim 16, Farzin-Nia et al. further teaches wherein the archwire slot (38) includes a first wall (para. [0034]), an opposite second wall (para. [0034]), and a bottom surface (para. [0034]) extending therebetween.  Farzin-Nia et al. is silent regarding a bracket body further including a first channel disposed between the bottom surface and the first wall, and a second channel disposed between the bottom surface and the second wall.  In the same field of endeavor, Lai et al. teaches (Fig. 2) a bracket body (10) further including a first channel disposed between the bottom surface and the first wall, and a second channel disposed between the bottom surface and the second wall (see annotated figure below).

    PNG
    media_image2.png
    584
    573
    media_image2.png
    Greyscale

Annotated Figure 2
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Farzin-Nia et al to incorporate the teaching of Lia et al to provide a first channel disposed between the bottom surface and the first wall, and a second channel disposed between the bottom surface and the second wall for the purpose of forming an archwire slot along the bracket (pg. 14 lines 25-30).
Regarding claim 17, Farzin-Nia et al. is silent regarding the first and second channels extending along the archwire slot from the first side to the opposite second side of the bracket body.   In the same field of endeavor, Lai et al. teaches (Fig. 2 and Fig. 3) wherein the first and second channels extend along the archwire slot (18) from the first side to the opposite second side of the bracket body (10).   It would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Farzin-Nia et al. to incorporate the teaching of Lai et al. to provide the first and second channels extending along the archwire slot (18) from the first side to the opposite second side of the bracket body (10) for the purpose of forming an archwire slot along the bracket (pg. 14 lines 25-30).

Allowable Subject Matter
	Claims 4-8 would be allowable if rewritten to overcome the 35 U.S.C. 112 rejection above and to include all of the limitations of the claims from which they depend.

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

This application has been reassigned because Examiner Wilkinson is no longer with the Office.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712